

115 HR 1278 IH: Ghost Guns Are Guns Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1278IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Espaillat (for himself, Mr. Schneider, Mrs. Watson Coleman, Ms. Norton, Mr. Cohen, Mr. Raskin, Mr. Deutch, Mr. Blumenauer, Mr. Cicilline, Mr. Gutiérrez, Ms. Velázquez, Mr. Cárdenas, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require firearm assembly kits to be considered to be
			 firearms.
	
 1.Short titleThis Act may be cited as the Ghost Guns Are Guns Act. 2.Firearm assembly kits considered to be firearmsSection 921(a) of title 18, United States Code, is amended—
 (1)in paragraph (3), by striking or (D) any destructive device and inserting ; (D) any destructive device; or (E) any combination of parts designed or intended for use in converting any device into a firearm and from which a firearm may be readily assembled; and
 (2)in paragraph (4)— (A)by adding and at the end of subparagraph (A);
 (B)by striking and at the end of subparagraph (B) and inserting a period; and (C)by striking subparagraph (C).
				